Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-12 and 14-19 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a device to be charged, comprising: a wireless receiving circuit, configured to receive an electromagnetic signal transmitted by a wireless charging device and to convert the electromagnetic signal into an output voltage and an output current of the wireless receiving circuit; a step-down circuit, coupled between the battery and the wireless receiving circuit, and configured to receive the output voltage of the wireless receiving circuit and perform step-down processing on the output voltage of the wireless receiving circuit; a control circuit, configured to communicate with the wireless charging device based on the at least one of the voltage or the current , together will all limitations recited in the independent claim 1, and substantially similar to independent claims 14 and 18.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claim 1, 14 and 18 are allowed. 

The dependent claims 2-12, 15-17 and 19 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-12 and 14-19 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BINH C TAT/Primary Examiner, Art Unit 2851